DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments, filed 11/4/2021, have overcome all outstanding rejections.  The rejections of Claims 3-4, 7, 9 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  following is a summary of the relevant prior art.
Hayward et al (US 5159940) discloses a heat-not-burn smoking article comprising a sleeve, or envelope, comprising a cap with openings disposed at a front end of the envelope, and containing sequentially within the envelope from the cap a carbon heating source within an annular space and containing a fluid channel for air, a flavor bed to generate an aerosol when heated, a screen-like clip, a disc with an orifice, a hollow expansion chamber, a tobacco rod segment, and a filter segment at a mouth end.
Grant (US 2015/0027458) discloses a smoking article comprising a cigarette paper, or envelope, surrounding a rod containing in sequential order a combustible heat source, an aerosol-forming substrate, and a hollow transfer element.  A removable cap comprising a filter is coupled to the end of the rod opposite the combustible heat source 
Mironov et al (US 2015/0296882) discloses a smoking article comprising a wrapper, or envelope, surrounding a rod containing in sequential order a combustible carbonaceous heat source, an impermeable barrier, an aerosol-forming substrate, an airflow directing element having an open-ended hollow tube, a hollow expansion chamber, and a mouthpiece section containing a filter.  A removable cap is positioned at the end of the article directly adjacent the combustible carbonaceous heat source.
Batista (US 2017/0318859) discloses a smoking article comprising a wrapper, or envelope, surrounding a rod containing in sequential order a combustible carbonaceous heat source configured to be lighted by friction, an air impermeable barrier, an aerosol-forming substrate, a hollow transfer and cooling element, a cooling element, a hollow element, and a mouthpiece section containing a filter.  A removable cap is positioned at the end of the article that covers the combustible carbonaceous heat source.
The prior art fails to disclose or fairly suggest a heat-not-burn cigarette comprising an envelope that is cylindrical and hollow, and a cleaning isolation sleeve disposed at a front end of the envelope and provided with a plurality of air inlet holes in a region thereof covering a cross section of the envelope, and has a thickness of 3 pm to 3 mm; and a smoking article zone that is, at one end thereof, intimately connected to the cleaning isolation 10sleeve. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748